UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-4017


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DENNIS DARNELL BOWERS, JR.,

                Defendant - Appellant.



                              No. 13-4106


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DENNIS DARNELL BOWERS, JR., a/k/a Diggs, a/k/a D.I.,

                Defendant - Appellant.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro.   William L. Osteen,
Jr., Chief District Judge.  (1:11-cr-00297-WO-1; 1:12-cr-00257-
WO-1)


Submitted:   September 10, 2013             Decided:   October 3, 2013


Before DUNCAN, DAVIS, and KEENAN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Marilyn G. Ozer, MASSENGALE & OZER, Chapel Hill, North Carolina,
for Appellant.   Ripley Rand, United States Attorney, Robert A.
J. Lang, Assistant United States Attorney, Winston-Salem, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           In these consolidated appeals, Dennis Darnell Bowers,

Jr.   appeals     the     district        court’s    judgments          revoking      his

supervised     release     and    imposing       consecutive         prison   sentences

after he admitted violating the conditions of his supervised

release and pled guilty to being a felon in possession of a

firearm.       On appeal, Bowers contends that the district court

abused   its    discretion        in   sentencing        him    by    relying    on   an

erroneous fact in the presentence report, and his trial attorney

was ineffective in failing to correct the error.                      We affirm.

           “A federal court of appeals normally will not correct

a legal error made in criminal trial court proceedings unless

the   defendant    first    brought        the   error    to    the     trial   court’s

attention.”      Henderson v. United States, 133 S. Ct. 1121, 1124

(2013)   (citing     United       States    v.    Olano,       507    U.S.    725,    731

(1993)).     Federal Rule of Criminal Procedure 52(b) creates an

exception to the normal rule, providing “[a] plain error that

affects substantial rights may be considered even though it was

not brought to the court’s attention.”               Fed. R. Crim. P. 52(b).

           Because       Bowers     did    not    object       to    the    presentence

report error in the district court, we review the first issue

for plain error.         See United States v. Carthorne, __ F.3d __,

2013 WL 4056052, at *3 (4th Cir. Aug. 8, 2013).                            To establish

plain error, Bowers must show:              (1) that an error was made; (2)

                                           3
that the error was plain; and (3) that the error affected his

substantial rights.           See id. (citing Henderson, 133 S. Ct. at

1126; Olano, 507 U.S. at 732-35).                If he makes this showing, the

decision to correct the error remains within our discretion, and

we will exercise that discretion only if the error would result

in a miscarriage of justice or would otherwise seriously affect

the    fairness,      integrity,       or   public      reputation        of       judicial

proceedings.        Id. (citations and quotation marks omitted).

             “An error affected a defendant’s substantial rights if

the    error       affected      the    outcome        of   the        district        court

proceedings.”        United States v. Knight, 606 F.3d 171, 178 (4th

Cir.    2010)     (citations     and   internal      quotation         marks   omitted).

“To    satisfy     this    requirement      in   the    sentencing       context,        the

defendant must show that he would have received a lower sentence

had the error not occurred.”                 Id. (citations omitted).                   This

“means that there must be a nonspeculative basis in the record

to conclude that the district court would have imposed a lower

sentence but for the error.”            Id. at 179-80.

             We have reviewed the record and the parties’ briefs,

and we conclude that Bowers has not made the requisite showing.

He    has   not    shown   any   nonspeculative         basis     in    the    record     to

conclude     that    the   district     court    would      have   imposed         a   lower

sentence     but    for    the   presentence      report     error.           We   further

conclude that Bowers may not raise his second issue on direct

                                            4
appeal, because the record does not conclusively show his trial

counsel was ineffective.        See United States v. Powell, 680 F.3d

350, 359 (4th Cir.), cert. denied, 133 S. Ct. 376 (2012).

           We   therefore     affirm   the   district   court’s    judgments.

We   dispense   with   oral   argument     because   the   facts   and   legal

contentions     are   adequately   presented    in   the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       5